Citation Nr: 0400008	
Decision Date: 01/02/04    Archive Date: 01/21/04

DOCKET NO.  02-01 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral leg pain 
secondary to chronic myofascial low back pain with a 
herniated nucleus pulposus at L5-S1.

2.  Entitlement to service connection for bilateral foot pain 
claimed as secondary to chronic myofascial low back pain with 
a herniated nucleus pulposus at L5-S1.

3.  Entitlement to service connection for loss of right 
fallopian tube secondary to residuals of a right inguinal 
hernia repair.

4.  Entitlement to an increased evaluation for chronic 
myofascial low back pain with herniated nucleus pulposus at 
L5-S1, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased evaluation for residuals of a 
right inguinal hernia repair, currently evaluated as 10 
percent disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran had unverified active duty from May 1990 to March 
1993.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions in December 2000 and October 
2001 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Pittsburgh, Pennsylvania.  

On appeal the veteran has raised the issue of entitlement to 
service connection for post operative residuals of a 
hysterectomy.  This issue, however, is not currently 
developed or certified for appellate review.  Accordingly, it 
is referred to the RO for appropriate action. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below VA will notify you of the further action 
required on your part. 


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, and 5107 (West 2002).  VA has since promulgated 
regulations to implement the provisions of the law.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

The Act and implementing regulations include an enhanced duty 
on the part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim.  This includes 
notifying the veteran what specific evidence VA will secure 
on her behalf, and what specific evidence she personally must 
submit.  38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist the claimant in obtaining evidence. 
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). 

Although the RO sent correspondence in February and July 2001 
that notified the veteran of the VCAA, a review of the claims 
file reveals that the correspondence failed to inform her of 
the type of information and evidence necessary to support a 
claim of service connection, it failed to notify her what 
specific evidence was required for an increased rating, and 
with respect to all claims, it failed to inform her what 
specific evidence VA will secure and what specific evidence 
she was required to secure.  Hence, additional development is 
necessary regarding all the claims before VA's duty to notify 
the veteran in obtaining evidence is met.

The veteran's back disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003), intervertebral disc 
syndrome.  The criteria for that disorder were amended 
effective September 23, 2002.  Consideration of the revised 
rating criteria is not, however, reflected in the claims 
folder.  Further, additional regulatory changes became 
effective September 26, 2003, and those may also affect the 
way this disorder is evaluated.  While the diagnostic code 
for intervertebral disc syndrome was renumbered in 2003 to 
Diagnostic Code 5243 did not undergo any substantive changes 
with the September 2003 change, a general rating formula for 
diseases and injuries of the spine was added that is 
applicable to diagnostic codes 5235 to 5243.  In light of 
these changes in 2002 and 2003, further development is in 
order to include new examinations.  

The Board also notes that while VA examination reports 
addressed the veteran's hernia repair as part of her medical 
history, none appear to make any findings as to the nature or 
any current disability.  In view of the foregoing, a VA 
examination is necessary to ascertain the level of impairment 
resulting from inguinal hernia repair.

With respect to service connection claims for bilateral leg 
and foot pain, a VA physician examined the veteran in June 
2000 and opined that her myofascial pain did not cause leg or 
foot pain.  The examiner, however, suggested that additional 
studies would be helpful to evaluate her lower extremity 
symptoms in light of her reported disc herniation.  Since 
that time, a medical opinion has been offered that links the 
veteran's L5-S1 disc herniation to service, which the RO has 
service connected and incorporated it into the current 
rating.  In light of these recent changes, a new VA 
examination is required to obtain an opinion as to the 
relationship between bilateral leg and foot pain and her back 
disability that now includes disc herniation.

In August 2002, the veteran underwent a VA gynecological 
examination.  The examiner opined that it was highly unlikely 
that the veteran's ectopic pregnancy was caused by prior 
abdominal surgery for hernia repair.  In reviewing the 
examination request form and the veteran's contentions, it is 
apparent that the basis of her claim included the theory that 
the removal of her right fallopian tube was secondary to 
right inguinal hernia repair.  Since the opinion did not 
address this theory, a VA examination should be scheduled to 
obtain one.

The Board observes that some VA examination reports indicated 
that the claims file was not available for review.  The RO is 
advised that all VA examinations requested as part of this 
remand should include providing examiners with the claims 
file.  VA regulations require that each disability be viewed 
in relation to its history both in the examination and in the 
evaluation of the disability.  38 C.F.R. § 4.1 (2003).  Thus, 
it is essential that the examining physician have the 
veteran's medical records to review in conjunction with the 
examination, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  

Accordingly, this case is REMANDED to the RO for the 
following action:

1. The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or non-VA, who have treated her for 
bilateral leg and foot pain, a herniated 
disc at L5-S1 and back pain, residuals of 
a right inguinal hernia repair, and the 
loss of right fallopian tube since August 
2002.  After the veteran has signed the 
appropriate releases, those records that 
are received should be associated with 
the claims file.  All attempts to procure 
records should be documented in the file.  
If the RO cannot obtain records 
identified by the veteran, a written 
notation to that effect should be placed 
in the file.  The veteran and her 
representative are to be notified of 
unsuccessful efforts in this regard. 

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A are 
fully complied with and satisfied.  See 
also 38 C.F.R. § 3.159; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

3.  The RO should make arrangements for 
the veteran to undergo orthopedic, 
neurological, and gynecological 
examinations by physicians to determine 
the nature and extent of disability from 
her back disability and residuals of 
inguinal hernia repair, as well as the 
etiology of bilateral leg and foot pain 
and right fallopian tube removal.  All 
indicated tests and studies are to be 
performed.  The claims folder must be 
made available to the physicians for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
physician.  

Regarding the orthopedic examination, the 
report must include the range of 
lumbosacral motion, with notations as to 
the degree of motion at which the veteran 
experiences pain, if any.  The physician 
should identify and completely describe 
any other current symptomatology, 
including any functional loss of the 
lumbosacral spine due to more or less 
movement than normal, weakened movement, 
excess fatigability, incoordination, pain 
on movement, swelling, and deformity or 
atrophy of disuse.  The physician should 
inquire as to whether the veteran 
experiences flare-ups.  If so, to the 
extent possible, any additional 
functional loss or limitation of motion 
during such flare-ups should be 
described.  The physician should report 
the number of incapacitating episodes and 
their duration in the past 12 months.  
(An incapacitating episode is a period of 
acute signs and symptoms due to 
intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician).

The neurologist should arrange for any 
tests or studies deemed appropriate to 
determine the presence of any neuropathy 
associated with the disc herniation at 
L5-S1.  The neurologist must comment on 
the degree of attacks (moderate or 
severe), if they are recurrent, and if 
there is intermittent relief.  If the 
veteran does not have attacks then that 
finding should be stated in the report.  
If applicable, note any persistent 
symptoms compatible with sciatic 
neuropathy to include characteristic pain 
and demonstrable muscle spasm, absent 
knee jerk, or other neurological findings 
appropriate to site of the diseased disc.  
If there is evidence of complete or 
incomplete paralysis of a particular 
nerve, then this too should be noted.  
The overall degree of neurological 
impairment due to a herniated nucleus 
pulposus should be characterized in terms 
of either mild, moderate, or severe.  

Regarding bilateral leg and foot pain, 
the examiner should comment on whether 
they are part and parcel to the veteran's 
back disability.  If the etiology of the 
leg and foot disorders is separate from 
the back, then provide appropriate 
diagnoses and an opinion as to whether it 
is at least as likely as not that the 
back disability was the proximate cause 
of or an aggravating cause of either 
disorder.  The examiner should set forth 
in detail all findings that provide the 
basis for the opinions.  

With regard to the gynecological 
examination, the examiner should note all 
symptoms considered to be residuals of 
inguinal hernia repair.  The examiner 
should determine whether any hernia is 
recurrent; small or large; readily 
reducible, not readily reducible, or non-
reducible; or well supported by a truss 
or not.   The examiner must offer an 
opinion as to whether the inguinal hernia 
repair was at least as likely as not the 
proximate cause of the veteran's loss of 
her right fallopian tube.  The examiner 
should set forth in detail all findings 
that provide the basis for the opinion.

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown will have adverse effects on 
this claim.

5.  The RO should review the examination 
reports to ensure that they are in 
complete compliance with the directives 
of this REMAND.  If the reports are 
deficient in any manner, the RO must 
implement corrective procedures.

6.  Upon completion of the requested 
development above, to the extent 
possible, and ensuring that the 
provisions of the VCAA have been complied 
with, the RO should again review the 
claim.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA.  If the benefits sought 
on appeal remain denied, the veteran and 
her representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



